[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 06-10336                    ELEVENTH CIRCUIT
                                                                         JANUARY 8, 2007
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                        D.C. Docket No. 91-00413-CR-WPD

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

JUAN CARLOS FERNANDEZ,

                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Southern District of Florida
               ----------------------------------------------------------------

                                   (January 8, 2007)

Before EDMONDSON, Chief Judge, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Juan Carlos Fernandez, proceeding pro se, appeals the

district court’s denial of his motion for reduction of his sentence, 18 U.S.C. §

3582(c)(2). No reversible error has been shown; we affirm.
      Fernandez pled guilty to various drug offenses; and he was sentenced to 360

months’ imprisonment. On appeal, Fernandez first argues that the district court

erred in concluding that Amendment 591 to the Sentencing Guidelines -- which

requires that a defendant’s applicable Guideline section be determined by the

offense of conviction -- did not provide a basis to reduce his sentence. He asserts

that his offense of conviction only includes conduct charged in his indictment or

listed in his plea agreement; and neither his indictment nor his plea agreement

specified a drug quantity attributable to him. Therefore, although Fernandez

acknowledges that the district court sentenced him pursuant to the appropriate

Guideline, he contends that -- because he did not admit to a specific drug quantity

-- the district court selected the wrong base offense level under U.S.S.G. § 2D1.1

and erred in not sentencing him under the provision of 21 U.S.C. § 841 that carries

a statutory maximum term of imprisonment of 20 years. Fernandez argues that

Amendment 591 is retroactively applicable; and as a result, his sentence should be

reduced so that it does not exceed the statutory maximum of 20 years.

      We review a district court’s decision whether to reduce a defendant’s

sentence pursuant to 18 U.S.C. § 3582(c)(2) for abuse of discretion. See United

States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003). Under 18 U.S.C. §

3582(c)(2), a district court may reduce a defendant’s term of imprisonment if the

                                         2
defendant was “sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . .”

Therefore, “the court may reduce the term of imprisonment, after considering the

factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable, if

such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” Id. Because Amendment 591 is listed as an

amendment covered by the policy statement provided at U.S.S.G. § 1B1.10(a), it

can be applied retroactively. See United States v. Moreno, 421 F.3d 1217, 1219

(11th Cir. 2005), cert. denied, 126 S.Ct. 1643 (2006); U.S.S.G. § 1B1.10(c).

      In Moreno, the defendant argued that Amendment 591 prohibited the court

“from selecting the base offense level . . . where the judge (not the jury) found the

requisite drug quantity used in determining the appropriate base offense level

under the applicable offense [G]uideline.” Moreno, 421 F.3d at 1219. We

rejected this argument, explaining that “Amendment 591 directs the district court

to apply the [G]uideline dictated by the statute of conviction, but does not

constrain the use of judicially found facts to select a base offense level within the

relevant [G]uideline.” Id. at 1219-20. In this case, Fernandez concedes that the

district court properly relied on U.S.S.G. § 2D1.1 in determining his sentence.

Because Amendment 591 only applies to the district court’s choice of the

                                           3
appropriate Guideline -- and not to the base offense level within that Guideline --

the district court did not abuse its discretion in denying Fernandez’s section

3582(c)(2) motion for reduction of sentence.1

        AFFIRMED.




    1
     Fernandez’s reliance on United States v. Cordoba-Murgas, 422 F.3d 65 (2d Cir. 2005), is
misplaced. In that recent decision, the Second Circuit vacated the defendant’s sentence on direct
appeal, concluding that “when a defendant has been indicted for a violation of 21 U.S.C. § 841(a)
involving an unspecified quantity of drugs, the defendant cannot be sentenced above the statutory
maximum for an indeterminate quantity of drugs, as set forth in 21 U.S.C. § 841(b)(1)(C).”
Cordoba-Murgas, 422 F.3d at 66. Fernandez’s case is distinguishable. He was sentenced in 1992,
under the mandatory Guidelines system that existed at that time; and we affirmed his sentence on
direct appeal. Fernandez’s arguments that his sentence should be reduced because of Cordoba-
Murgas and the Supreme Court’s decisions in Apprendi v. New Jersey, 120 S.Ct. 2348 (2000),
Blakely v. Washington, 124 S.Ct. 2531 (2004), and United States v. Booker, 125 S.Ct. 738 (2005),
are without merit. See Moreno, 421 F.3d at 1220 (explaining that “Booker is a Supreme Court
decision, not a retroactively applicable [G]uideline amendment by the Sentencing Commission.
Therefore, Booker is inapplicable to [section] 3582(c)(2) motions”).

                                               4